DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 48-69 are pending.

Claim Objections

Claims 60-64, 66 are objected to because of the following: 
-- pool by by -- should be --pool by -- in claim 60 line 2.
-- or other -- should be -- or otherwise -- in claim 60 lines 3.
-- is able to customize -- should be -- customizes -- in claim 61 line 2, claim 62-64 line 1.
-- is able to ensure -- should be -- ensures -- in claim 64 line 1.
-- a number -- should be -- a number of  -- in claim 66.
Appropriate correction is required.

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
-- http:// -- should be deleted from the specification page 24 line 25 and any other location within the specification.

Brief description of drawings is not adequate for fig 2-3, 6-7, 8-11, 21-22. Clear description for the purpose/characteristics should be described.
There is no description of drawing, fig. 20, in the specification.
Brief description of drawing for fig 24 indicates application stores provide in fig. 23. However, there are no application store illustrated in fig. 23.

The abstract of the disclosure is objected to because of the following minor informalities:
-- updating the or each --should be rephrased.

Appropriate correction is required.  See MPEP § 608.01(b).

Drawings

The drawings are objected to because of the followings:

Same drawing for different figures. Fig 1 and fig. 23 are identical.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more 

Claims 48-69 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 69-70, 72-75, 77-79, 81-84, 86-88 of co-pending Application No. 15/024,159 (hereafter '159) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending application ‘159 substantially recites each and every elements of instant invention and more.


Instant Invention
Co-pending Application (‘159)
48. A method of providing virtual computers to users, the method comprising:
69. A method of providing virtual computers to users, the method comprising:
(a) ensuring that a series of system logon requests by each user results in the user being provided with a series of virtual computers that reflect applied updates;
(a) receiving a series of system logon requests by each user for a virtual computer, and in response to each received system login request providing the respective user with a series of virtual computers that reflect applied updates over a 
said ensuring including each virtual computer being provided by resuming a suspended virtual computer from a pool of suspended virtual computers where the suspended virtual computers are based on at least one virtual computer template;
(b) maintaining a pool of suspended virtual computers as a cache for load storm logon requests with each virtual computer being provided by resuming a suspended virtual computer from the pool of suspended virtual computers where the suspended virtual computers are based on at least one virtual computer template;
(b) customizing each virtual computer for the particular user after the suspended virtual computer is resumed from the pool of suspended virtual computers to provide an active virtual computer;
  (c) customizing each virtual computer for the particular user after the suspended virtual computer is resumed from the pool of suspended virtual computers to provide an active virtual computer; said customizing each virtual computer for the particular user including providing the resumed virtual computer with a user data layer;
said customizing each virtual computer for the particular user including providing the resumed virtual computer with a user data layer; and
(d) regularly applying updates to the at least one virtual computer template to ensure that each virtual computer in the series of virtual computers provided to each user reflects the applied updates when the updates become available to be applied to the at least one virtual computer template;
(c) regularly applying updates to the at least one virtual computer template to ensure that each virtual computer provided reflects the applied updates.
(e) deleting or otherwise removing a proportion of the suspended virtual computers in the pool of suspended virtual computers, and using the updated at least one virtual computer template to create and then store a replacement for each deleted or otherwise removed suspended virtual computer in the pool of suspended virtual computers; and  

(f) the proportion of deleted or otherwise removed the suspended virtual computers have is determined to provide a turnover rate of suspended virtual computers in the pool of at least 1 virtual machines per /120 sec for each suspended virtual computer in the pool.



As illustrated in above table, Claim 48 of instant application is substantially recited in the co-pending application ‘159. All non-matching elements of the claim limitations appear in bold.
Claim 48 of the instant application recites “ensuring that” and “said ensuring including”, which is missing from the co-pending application. However, ensuring that and said ensuring including doesn’t carry patentable weight in the context of the claim. On the other hand, co-pending application ‘159, however, recites many more limitations in addition to the claim limitations recited in the instant invention.  It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to have realized that each and every elements of claim 48 of the instant invention has been recited in the claim 69 of the co-pending application ‘159. 

Similar claim mappings of the remaining claims would have been obvious to a person having ordinary skill in the art but have been omitted for the sake of brevity.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Use of the word "means" (or “step for") in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112 (f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112 sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.

Absence of the word "means" (or “step for") in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112 (f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112 sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material, or acts within the claim itself to entirely perform the recited function.

Claim elements in this application that use the word “means” are presumed to invoke 35 U.S.C. 112 (f) except as otherwise indicated in an office action. Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an office action.


Claims 57-60, 65-66 are presumed to invoke 35 U.S.C. 112(f) because these claims use the “means for” language (e.g. pool facility for, update facility for, resume facility for, customization facility for in claim 57; termination facility for in claim 58; provision manager is configured to in claims 59-60; creation facility for in claims 65-66) in the claims without specifically reciting the sufficient structure in the claim.
Since the claim limitations invoke 35 USC 112(f), claims 57-60, 65-66 are interpreted to cover the corresponding structure described in the specification that achieve the claimed function, and equivalent thereof.
A review of the specification in the published application shows that the following appears to be the corresponding structure described in the specification for the 35 USC 112(f):

Pool facility: 			figs 6-7 38 [0088] [0096] 
Update facility: 		figs 6-7 100 [0096] [0101] [0115] 
Resume facility: 		figs 6-7 102 [0096] [0099] [0100] 
Customization facility: 	figs 6-7 104 [0096] [0099]  
Termination facility: 		figs 6-7 118 [0103] [0109]  
Provision manager: 		figs 16 104 [0042] [0054] [0118]   
Creation facility: 		fig 6-7 116 [0102] [0111] [0113]

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph.

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 48-69 are rejected under 35 U.S.C. 112 (b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

The following claim language is not clearly understood:
Claim 48 line 11 recites “regularly” which is not definite.
Claim 50 line 3 recites “desirable turnover rate”. Desirable is indefinite. It is not clear what is meant by turnover rate of suspended virtual computers (i.e. if the rate of suspended virtual computer or rate of new virtual computer).
Claim 52 line 2 recites “user class” without clearly reciting what constitutes the user class and how many classes of users are there.
Claim 55 lie 2 recites “older”, which is not definite.
Claim limitation “"pool facility for", "provision manager for", update facility for", "resume facility for", "customization facility for" in claim 57 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any details related to the specific structure of the said facilities beyond showing in the drawing as a components. The disclosure also doesn’t clearly indicate if these components are software or hardware or could be either. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 57, 67 and 69 recites elements similar to those of claim 48 and have similar deficiency as claim 48. Therefore, they are rejected for the same rational. Remaining dependent claims 49-56, 58-66, 68 are also rejected due to their dependency on the rejected independent claims.


Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 48-53, 55-62, 64-69 are rejected under 35 U.S.C. 103 as being unpatentable over Beveridge (US Publication No. 2014/0173213 A1) in view of Das et al. (US Publication No. 2013/0067345 A1, hereafter Das).
Das was cited in the IDS filed on 12/05/2019.


Highlighted/grayed out claim elements are missing from the respective cited prior art.


As per claim 48, Beveridge teaches the invention substantially as claimed including a method of providing virtual computers to users ([0007] fast resume of VMs [0002] VM, users [0016] users, access, desktop, running in one or virtual machines), the method comprising: 
(a) ensuring that a series of system logon requests by each user ([0005] many users are requesting connections to their VMs at the same time [0006] resume storm, users, expecting, to access VM)  results in the user being provided with a series of virtual computers that reflect applied updates (fig 5 resume VM1/VM2 513 [0007] rapid resume of VMs fig 2 212-yes fig 4 420 [0016] users, access, desktop [0018] when users reconnect to their desktop); 
said ensuring including each virtual computer being provided by resuming a suspended virtual computer from a pool of suspended virtual computers ([0019] suspended VMs, stored, cache; fig 1 local/shared SSD 163-164 [0006] resuming large number of VMs at about the same time [0008] suspended image, stored in shared/local cache fig 5 resume VM1/VM2 513 [0007] rapid resume of VM) where the suspended virtual computers are based on at least one virtual computer template; 
(b) customizing each virtual computer for the particular user ([0018] user, credential, virtual machine, configured to run the instance to the user’s desktop, suspend, reconnect, remote desktop resumed fig 4 416) after the suspended virtual computer is resumed from the pool of suspended virtual computers (fig 5 suspend VM1, VM2 resume VM1, VM2 513 [0030] local SSD 163 shared SSD 164 [0032] locked portion, suspended image of VM1 and VM2) to provide an active virtual computer ([0033] suspended VMs, namely VM1, VM2 are resumed); 
said customizing each virtual computer for the particular user including providing the resumed virtual computer with a user data layer ([0033] VM1, VM2 resumed [0005] users, VM resume, require 400 GB of data to be read from the storage device and loaded into memory [0016] user, access his/her desktop, running in virtual machines or server in a datacenter);  

(c) regularly applying updates to the at least one virtual computer template to ensure that each virtual computer provided reflects the applied updates.  

Beveridge doesn’t specifically teach virtual computer that reflect the applied updates, where the suspended virtual computers are based on at least one virtual computer template, resume virtual computer with a user data layer and (c) regularly applying updates to the at least one virtual computer template to ensure that each virtual computer provided reflects the applied updates.  

Das, however, teaches virtual computer that reflect the applied updates (abstract: golden image or master template of the desktop and propagates the image throughout the cloud platform, system automatically propagates the new image throughout the cloud platform [0093] update the golden image [0101), where the suspended virtual computers are based on at least one virtual computer template ([0093] creating virtual computers, golden image or master template of the role and propagates the image throughout the cloud platform), resume virtual computer with a user data layer ([0084] create a custom desktop experience for the user, user saved preference and state data, used, provide customized desktop experience fig 17 virtual profile exists?-yes 1702 1704 start user session 1705) and (c) regularly applying updates to the at least one virtual computer template abstract: creating the golden image, update the golden image whenever there are updates to the OS or any applications and settings) to ensure that each virtual computer provided reflects the applied updates (abstract: golden image or master template of the desktop and propagates the image throughout the cloud platform, system automatically propagates the new image throughout the cloud platform [0093] [0101]).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to combine the teachings of Beveridge with the teachings of Das of updating the golden image whenever available and propagating the updated image throughout the cloud, creating virtual computer using the updated golden image, start used session with user profile to improve efficiency and allow virtual computer that reflect the applied updates, where the suspended virtual computers are based on at least one virtual computer template, resume virtual computer with a user data layer and regularly applying updates to the at least one virtual computer template to ensure that each virtual computer provided reflects the applied updates to the method of Beveridge as in the instant invention.  The combination of analogous arts (Beveridge [ 0007] Das [0002]) would have been obvious because both Beveridge and Das teaches creating/updating and deploying virtual machines in a network environment and method of resuming suspended virtual machines upon user requests as indicated by Beveridge could be substituted with virtual machine created using updated golden image as taught by Das with reasonable expectation of success of providing user with customized and updated virtual machine based on updated template and is motivated by improved efficiency ( Beveridge [0007] Das [0002] ).


As per claim 49, Das teaches ensuring that the virtual computers provided to the users are regularly updated (abstract: update the golden image whenever there are updates, system automatically propagates the new image throughout the cloud) by terminating virtual computers based on system logoff requests by the users ([0072] desktop sessions ends, users explicitly logs off from the session).

As per claim 50, Beveridge teaches providing suspended virtual computers in the pool ([0002] suspended virtual machine [0007] fast suspend fig 1 163/164), and ensuring that the suspended virtual computer have a desirable turnover rate ([0007] fast suspend and rapid resume [0026] suspend storm much faster relative to conventional technique, certain maximum per hour).

As per claim 51, Beveridge teaches providing  suspended virtual computers in the pool (fig 5 SSD cache, suspended VM1 VM2 503; fig 3 command to suspend VM 312 save VM state in cache 324 Lock saved VM state in cache 326 reduce cache size by VM size 314 Das: abstract, [0066]) and deleting or otherwise removing older suspended virtual computers from the pool where the suspended virtual computers were provided at an earlier date (fig 3 evict cached blocks to free up enough space 323 [0025] eviction policy based on least recently used or least frequently used).



As per claim 52, Beveridge teaches after resuming a corresponding suspended virtual computer from the pool of suspended virtual computers (fig 5 suspend VM 1 and VM2, resume VM1 and VM2 fig 1 163/164).
Das teaches remaining limitations of customizing each virtual computer for the particular user includes installing applications according to a desired user class ([0003] golden image or master template of the role, propagates the image throughput the cloud platform [0049] [0050] provides, set of customized experience for particular groups of users, fig 6 603).

As per claim 53, Beveridge teaches customizing each virtual computer for the particular user includes uninstalling applications ([0019] state of the suspended VM, saved, cache, checkpoint file, read/written and deleted) according to a desired user class after resuming a corresponding suspended virtual computer from the pool of suspended virtual computers (fig 4 issue command to selected host to resume VM therein 416 fig 5 511 512 513 [0016] user, access his/her desktop, running in virtual machines or server in a datacenter).
Das teaches remaining claim elements of a desired user class ([0050] provides, set of customized experience for particular groups of users).



As per claim 55, Beveridge teaches ensuring that the virtual computers provided to the users are regularly updated by maintaining suspended virtual computers in the pool ([0008] resuming execution of a VM, suspended state, suspended image, shared cache fig 1 SSD 163/16 ). 
Das teaches remaining claim elements of virtual computers are regularly updated based on one or more regularly updated virtual computer templates (abstract: update the golden image whenever there are updates [0003] golden image or master template of the role, propagates the image throughput the cloud platform).  


As per claim 56, Beveridge teaches providing the suspended virtual computers in the pool (fig 5 suspended VM1, VM2) with each suspended virtual computer having remote desktop services suspended in a state in which the services are available as part of a fully operational system with the remote desktop services being enabled ( fig 3 save VM state in cache 324 lock saved VM state 326 [0024] state of VM selected for suspension has been successfully saved to a checkpoint file [0018] VM , configured, run an instance of the user’s desktop).

Claim 57 recites a computer system for providing virtual computers (Beveridge: fig 150 [0007] rapid resume of VM), the computer system comprising: (a) a pool facility (Beveridge: fig 1 SSD 163/164), a provision manager (Beveridge: fig 1 VM management server 140 virtualization SW 158), the provision manager (Beveridge: fig 1 140 158) including an (ai) update facility (Das:[0003] [0038]), (aii) a resume facility (Beveridge: [0008]) and (aiii) a customization facility (Beveridge: [0018 fig 4 416 Das:[0046]) for the claim elements similar to those of claim 48. Therefore, it is rejected for the same rational.


Claim 58 recites a computer system with elements similar to those of claim 49. Therefore, it is rejected for the same rational.

Claim 59 recites a computer system with elements similar to those of claim 50. Therefore, it is rejected for the same rational.

Claim 60 recites a computer system with elements similar to those of claim 51. Therefore, it is rejected for the same rational.

Claim 61 recites a computer system with elements similar to those of claim 52. Therefore, it is rejected for the same rational.

Claim 62 recites a computer system with elements similar to those of claim 53. Therefore, it is rejected for the same rational.

Claim 64 recites a computer system with elements similar to those of claim 55. Therefore, it is rejected for the same rational.

Claim 65 recites a computer system with elements similar to those of claim 56. Therefore, it is rejected for the same rational.

As per claim 66, Beveridge teaches wherein the provision manager (fig 1 140 158) includes: a creation facility for providing the suspended virtual computers in the pool by cloning one or more of the at least one virtual computer to provide a number suspended virtual computers ([0017] virtual machines instantiated on a group of host computers); and a suspension facility for suspending the virtual computers ([0002] virtual machine suspend feature [0015] suspend technique).
Das teaches remaining claim elements of by cloning one or more of the at least one virtual computer template (abstract: golden image or master template of the desktop and propagates the image throughout the cloud platform). 


Claim 67 recites a non-transient computer readable medium having stored thereon computer executable instructions for performing a computer implemented method (Beveridge [0009]) as claimed in claim 48.  Therefore, it is rejected for the same rational.

Claim 68 recites a non-transient computer readable medium having stored thereon computer executable instructions for performing a computer implemented system (Beveridge [0009]) as claimed in claim 57.  Therefore, it is rejected for the same rational.

Claim 69 recites a method of providing virtual computers to users with claim elements similar to those of claims 48, 49, 50 and 51, in combination. Therefore, it is rejected for the same rationales.


Claims 54, 63 are rejected under 35 U.S.C. 103 as being unpatentable over Beveridge in view of Das and further in view of Clark et al. (US Pub. No. 2014/0282573 A1, hereafter Clark).

As per claim 54, Beveridge teaches customizing each virtual computer for the particular user includes installing or uninstalling applications ([0019] state of the suspended VM, saved, cache, checkpoint file, read/written and deleted ) according to a desired user class fig 4 issue command to selected host to resume VM therein 416 fig 5 511 512 513 [0016] user, access his/her desktop, running in virtual machines or server in a datacenter)  after resuming a corresponding virtual computer from the pool of suspended virtual computers (fig 5 suspend VM 1 and VM2, resume VM1 and VM2 fig 1 163/164), the installation or uninstallation being limited to 30 seconds or less in time duration for each virtual computer ([0034] just in time, VM resume, best effort).  

Das teaches remaining limitations of customizing each virtual computer for the particular user includes installing applications according to a desired user class ([0003] golden image or master template of the role, propagates the image throughput the cloud platform [0049] [0050] provides, set of customized experience for particular groups of users, fig 6 603).
Beveridge and Das, in combination, do not specifically teach and the installation or uninstallation being limited to 30 seconds or less in time duration.
Clark, however, teaches the installation or uninstallation being limited to 30 seconds or less in time duration ([0025] application, video streaming, thirty seconds, load a video [0026] deploy the application for thirty seconds).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to combine the teachings of Beveridge and Das with the teachings of Clark of 30 seconds to load the video or deploy the application for thirty seconds to improve efficiency and allow installation or uninstallation being limited to 30 seconds or less in time duration to the method of Beveridge and Das as in the instant invention. The combination of analogous arts (Beveridge [0007] Das [0002] Clark [0002] [0005] ) would have been obvious because applying known method of deploying/ loading application in 30 seconds as taught by Clark to the VM management method taught by Beveridge and Das to yield predictable result of allow installation or uninstallation being limited to 30 seconds or less in time duration with reasonable expectation of success and motivated by improved efficiency ( Beveridge [0007] Das [0002] Clark [0004] [0028]).

Claim 63 recites a computer system with elements similar to those of claim 54. Therefore, it is rejected for the same rational.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
AGRAWAL; Banit et al. (US 20140122694 A1) teaches systems and methods for determining desktop readiness using interactive measures
Ho; Ricky et al. (US 20140040656 A1) teaches system and method for managing cloud deployment configuration of an application
Robinson; Scott H. et al. (US 20070089111 A1) teaches virtual environment manager
Sood; Arun (US 20100199122 A1) teaches cache validating SCIT DNS server
Vilke; Stephen D. et al. (US 20110126110 A1) teaches systems and algorithm for interfacing with a virtualized computing service over a network using a lightweight client

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU ZAR GHAFFARI whose telephone number is (571)270-3799.  The examiner can normally be reached on Monday-Thursday 8:00 - 18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195